Citation Nr: 0109803	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-08 294	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
June 1975.  The veteran is deceased, and the appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the RO which denied a claim for service connection for the 
cause of the veteran's death.

The RO listed a separate issue of eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance.  The Board 
notes that the appellant has not claimed such educational 
benefits, and that eligibility for such educational benefits 
would result from a favorable determination on the issue of 
service connection for the cause of the veteran's death.  
Thus the Board perceives there to be no separate appellate 
issue of eligibility for Chapter 35 educational benefits.

REMAND

The Board agrees with the appellant's representative, that 
further development of the case is warranted to comply with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The veteran served on active duty from December 1954 until 
retiring from the Air Force in June 1975.  During his 
lifetime, he was service connected for a postoperative right 
knee disorder, a postoperative left knee disorder, and a 
right elbow condition.  His post-service medical records, 
currently in the claims folder, consist solely of a December 
1975 VA examination and a January 1999 death certificate.  
His death certificate shows that he died in January 1999 in a 
VA hospital.  The death certificate indicates the immedicate 
cause of death was a gastrointestinal hemorrhage (hours 
duration), due to or a consequence of cirrhosis (years 
duration), due to or a consequence of hepatitis C (years 
duration); prostate cancer was listed as another significant 
condition contributing to death.  

The appellant notes that the veteran's right and left knees 
were operated on in service (apparently the right knee 
operation was in May 1962 at Portsmouth Naval Hospital, and 
the left knee operation was in May 1966 at Andrews Air Force 
Base Hospital).  She argues that the veteran possibly had a 
blood transfusion during the knee operations in service, and 
such could have exposed him to the hepatitis C virus.  The 
appellant also maintains that the veteran could have had some 
service in Vietnam, while on temporary duty assignment from 
Thailand, and it is noted that if he had Vietnam service, it 
would be presumed that he was then exposed to Agent Orange, 
and his subsequent prostate cancer would be deemed service 
connected on a presumptive basis.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The specific assertions made by the appellant have not been 
addressed by the RO.  In addition, the appellant was not 
given notice of what type of evidence she would need to 
support her assertions.  See Veterans Claims Assistance Act 
of 2000 (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107)

In light of the appellant's assertion of the veteran being 
exposed to Agent Orange while in Vietnam (with consequent 
prostate cancer), the RO should obtain his service personnel 
records and should ascertain whether he served in Vietnam.  
Any additional service medical records should be obtained, 
including clinical records of knee operations (during which 
it is claimed he may have had a blood transfusion).  All 
post-service medical records should also be obtained as to 
medical conditions which caused or contributed to the 
veteran's death.




In view of the foregoing, the case is REMANDED to the RO for 
the following actions

1.  The RO should obtain, from the 
service department, the veteran's service 
personnel records, and it should be 
ascertained whether he had any service in 
Vietnam (including any temporary duty in 
Vietnam).

The RO should also obtain, from the 
service department, any additional 
service medical records from the 
veteran's active duty.  This includes any 
available detailed clinical records of 
knee operations (apparently the right 
knee operation was in May 1962 at 
Portsmouth Naval Hospital, and the left 
knee operation was in May 1966 at Andrews 
Air Force Base Hospital), and it should 
be ascertained whether such operations 
involved a blood transfusion.

2.  The RO should have the appellant 
identify (names, addresses, dates) all VA 
and non-VA medical providers who treated 
the veteran, since his June 1975 
retirement from service, for hepatitis C, 
cirrhosis, and prostate cancer.  The RO 
should then obtain copies of the related 
medical records (including, but not 
limited to, records of the veteran's 
terminal hospitalization in a VA medical 
center).

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claim for service 
connection for the cause of the veteran's 
death.  

4.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim is denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




